I114th CONGRESS2d SessionH. R. 6422IN THE HOUSE OF REPRESENTATIVESDecember 1, 2016Mr. Roskam (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat qualified alternative commuter programs as an excludable qualified transportation fringe benefit. 
1.Short titleThis Act may be cited as the Commuter Access Reform Act.  2.Qualified alternative commuter programs treated as an excludable qualified transportation fringe benefit (a)In generalSection 132(f)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(E)Any transportation provided pursuant to a qualified alternative commuter program of the employer.. (b)Application of dollar limitationSection 132(f)(2)(B) of such Code is amended by striking qualified parking and inserting the aggregate of the benefits described in subparagraphs (C) and (E) of paragraph (1). 
(c)Qualified alternative commuter programSection 132(f)(5) of such Code is amended by adding at the end the following:  (G)Qualified alternative commuter program (i)In generalThe term qualified alternative commuter program means, with respect to any employer, a program of such employer pursuant to which the employer or the program provides reimbursement to the employee for the cost of qualified ride-share commuting transportation for the employee between the employee’s residence, place of employment, or mass transit facility. 
(ii)Qualified ride-share commuting transportationThe term qualified ride-share commuting transportation means transportation in a commuter vehicle provided by a transportation network company if such transportation— (I)is designed to provide service to multiple passengers with fully or partially overlapping journeys, and 
(II)the fare for each passenger for such transportation is determined at the beginning of the trip and such fare is based upon such transportation having multiple riders.  (iii)Transportation network companyThe term transportation network company means a corporation, partnership, sole proprietorship, or other entity that uses a digital network to connect riders to drivers affiliated with the entity in order for a driver to provide transportation services to a rider. 
(iv)Commuter vehicleThe term commuter vehicle means a vehicle the seating capacity (not including the driver) of which is at least 4 and not more than 6. (v)Records requirementThe term qualified alternative commuter program shall not include any program unless the employer (or designee or contractor) maintains records regarding the fare, date, time, and location with respect to each trip.  
(vi)Treatment of partial tripsTransportation for a portion of the distance between an employee’s residence, place of employment, or mass transit facility shall not fail to treated as described in clause (i) if such transportation is part of a trip between such employee’s residence, place of employment, or mass transit facility and such transportation either begins or ends near such employee’s residence, place of employment, or mass transit facility. (vii)Expenses must be reasonableA reimbursement for any cost shall not be taken into account under clause (i) unless the amount of such cost is reasonable with respect to the transportation provided.. 
(d)Effective dateThe amendments made by this section shall apply to months beginning after the seventh month which begins after the date of the enactment of this Act. 